673 S.E.2d 663 (2009)
STATE
v.
John P. CARPENTER.
No. 207P05-2.
Supreme Court of North Carolina.
February 5, 2009.
Catherine F. Jordan, Assistant Attorney General, Michael Parker, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 23rd day of December 2008 by Defendant for Petition for Discretionary Review Under N.C.G.S. 7A-31(c) and Rule 15 of App. Procedure:
"Motion Dismissed by order of the Court in conference this the 5th day of February 2009."